Citation Nr: 0327991	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio regional 
office (RO). 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Review of the claims file reveals that the veteran has not 
been notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claim.  
Additionally, there is no VCAA letter in the claims folder.  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the appellant with 
regards to his claim for entitlement to service connection 
for lower back disability.
 
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision on 
this matter at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

During the veteran's hearing before the Board, it was 
established that a variety of medical records from the VA 
medical center in Mansfield, Ohio, remained unobtained by VA.  
Additionally, the veteran indicated that he had filed a claim 
for workman's compensation due to a back injury in 
approximately 1993 while working at a factory in Marion, 
Ohio.  The relevant records are not currently associated with 
the claims folder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent.  In 
particular, the RO should inform the 
appellant of the type of evidence required 
from him to substantiate his claim for 
entitlement to service connection for lower 
back disability.  The appellant should also 
be informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  

2.  The RO should obtain all treatment 
records of the veteran from the VA medical 
center in Mansfield, Ohio.  All records 
obtained should be associated with the claims 
folder.

3.  The RO should also obtain all records 
pursuant to the veteran's 1993 workman's 
compensation claim, while working at a 
factory in Marion, Ohio.

4.  The RO should also schedule the veteran 
for a VA orthopedic examination to determine 
the nature and etiology of the veteran's 
current back pathology.  All indicated tests 
and studies should be conducted and all 
findings described in detail.  The claims 
folder must be made available to the examiner 
for review.  The examiner should review the 
evidence in the service medical records, 
private medical records dated in February 
1969, August 1995, and January 1997, as well 
as VA examination report dated in June 2002 
and outpatient treatment records.   

The examiner is requested to provide an 
opinion as to whether it is more likely, less 
likely or as likely as not that any currently 
manifested back disability is related to the 
veteran's period of active duty from 1969 to 
1970, or whether a pre-existing back 
disability underwent an increase in 
disability during service beyond the natural 
progress of the disorder.  A complete 
rationale should be given for all opinions 
and conclusions expressed.

5.  Following the above, the RO should re-
adjudicate the veteran's claim and if it 
remains denied, a supplemental statement of 
the case should be issued and the veteran 
provided with an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


